Title: From Benjamin Franklin to Francis Maseres, 17 June 1772
From: Franklin, Benjamin
To: Maseres, Francis


Sir
Cravenstreet, June 17. 1772
I thank you for the Pamphlet proposing to establish Life Annuities in Parishes, &c. I think it an excellent one. In compliance with your Wish, pag. 25, 26 I send it back with a few Marginal Notes (perhaps of no great Importance) made in Reading it, requesting it may be return’d to me.
In page 118 of Dr. Price’s Book on Annuities, 2d Edition, you will find mention made of an Institution in Holland. He had that Information from me. Those Houses are handsome neat Buildings with very comfortable Apartments, some form the sides of a Square, with Grass Plats and Gravel Walks, Flowers, &c. and some have little separate Gardens behind each Apartment. Those for Men are called Oude Mannen Huyzen, for Women, Oude Vrouwen Huyzen. I think the different kinds sometimes make different Sides of the same Square. There is a Chappel for Prayers, a common Kitchen, and a common Hall in which they dine together. Two Persons such as best like one another, and chuse so to associate, are generally lodg’d in one Apartment, tho’ in separate Beds, that they may be at hand to assist each other in case of sudden Illness in the Night, and otherwise be mutually helpful. The Directors have also a Room to meet in, who form Rules for the Government of the House, hear Complaints, and rectify what is amiss. Gentlemen are Directors of the Oude Mannen Huys, Ladies of the Oude Vrouwen Haus. A Committee of Two are chosen every Year; who visit often, see the Rules observed, and take care of the Management. At the End of the Year, these are thank’d off, and as an honourable Memorial of their Service, their Names with the Year they served are added to the Gold-letter List on the Walls of the Room. All the Furniture is neat and Convenient, the Beds and Rooms kept clean and sweet by the Servants of the House; and the People appear to live happily.
These Institutions seem calculated to prevent Poverty which is rather a better thing than relieving it. For it keeps always in the Public Eye a State of Comfort and Repose in old Age, with Freedom from Care, held forth as an Encouragement to so much Industry and Frugality in Youth as may at least serve to raise the required Sum, (suppose £50,) that is to intitle a Man or Woman at 50 to a Retreat in these Houses. And in acquiring this Sum, Habits may be acquired that produce such Affluence before that Age arrives as to make the Retreat unnecessary and so never claimed. Hence if £50 would (as by your Table) entitle a Man at 50 Years of Age to an Annuity of £19 3s. 6½d., I suppose that in such a House, Entertainment and Accommodations to a much greater Value might be afforded him; because the Right to live there is not transferrable, and therefore every unclaim’d Right is an Advantage to the House, while Annuities would probably all be claimed. Then it seems to me that the Prospect of a distant Annuity will not be so influencing on the Minds of young People, as the constant View of the Comfort enjoy’d in those Houses, in comparison of which even the Payment and Receipt of the Annuities are private Transactions.
I write this in hopes you will after Consideration favour me with your Opinion whether (in Addition to your Plan, which will still have all its Advantage for small [sums?]) one or more such Houses in every County, would not probably be of great Use in still farther promoting Industry and Frugality among the lower People, and of course lessening the weight of the Poor Tax?
I enclose a little Piece I wrote in America to encourage and strengthen those important Virtues, of which I beg your Acceptance, and am, with great Esteem, Sir, Your most obedient humble Servant
B Franklin
Mr Maseres.
